UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-09261 FOXBY CORP. (Exact name of registrant as specified in charter) 11 Hanover Square New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Foxby Corp. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 Item 1. Schedule of Investments FOXBY CORP. SCHEDULE OF PORTFOLIO INVESTMENTS March 31, 2010 (Unaudited) Shares Cost Value COMMON STOCKS (92.67%) Copper Exploration and Project Development (3.32%) Nord Resources Corp. (a) $ $ Diamond Exploration and Project Development (0%) Etruscan Diamonds Ltd.(a) (b) 0 Electronic Computers (8.10%) Apple Inc. (a) Fire, Marine & Casualty Insurance (6.53%) Berkshire Hathaway, Inc. - Class B (a) (c) (d) Gold Exploration and Project Development (.95%) Etruscan Resources Inc. (a) Q2 Gold Resources, Inc. (a) (b) (c) 0 0 Information Retrieval Services (6.51%) Google, Inc. - Class A (a) (c) Insurance Agents, Brokers and Services (0%) Safety Intelligence Systems Corp. (a) (b) 0 Investment Advice (7.64%) Franklin Resources Inc. National Commercial Banks (4.29%) Wells Fargo & Company (c) Operative Builders (2.39%) Toll Brothers, Inc. (a) (c) Petroleum Refining (3.85%) Exxon Mobil Corp. (c) Pharmaceutical Preparations (3.94%) Pfizer Inc. Retail-Catalog & Mail Order Houses (6.23%) Amazon.com, Inc. (a) (c) Retail Consulting and Investment (0%) Amerivon Holdings LLC common equity units (a)(b) 0 0 Retail-Eating Places (4.60%) McDonald's Corp. Retail-Lumber & Other Building Materials Dealers (5.20%) The Home Depot, Inc. (c) Retail-Variety Stores (4.85%) Wal-Mart Stores, Inc. Security Brokers, Dealers & Flotation Companies (6.61%) The Goldman Sachs Group, Inc. Morgan Stanely Services-Prepackaged Software (4.03%) Microsoft Corp. Smelting (0%) China Silicon Corp. (a) (b) 0 Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics (5.81%) The Procter & Gamble Company Telephone & Telegraph Apparatus (4.25%) Research In Motion Limited (a) (c) Timber, Other Resources (3.57%) MagIndustries Corp. (a) Total common stocks PREFERRED STOCKS (3.83%) Retail Consulting and Investment (2.54%) Amerivon Holdings LLC (a) (b) Smelting (1.29%) China Silicon Corp. (a) (b) Total preferred stocks Units WARRANTS(0%) (a) China Silicon Corp., expiring 7/18/10 (b) 0 0 Nord Resources Corp., expiring 6/05/12 (b) 0 0 Total warrants 0 0 Shares MONEY MARKET FUND (4.28%) SSgA Money Market Fund, 0.01% (e) SECURITIES HELD AS COLLATERAL ON LOANED SECURITIES (24.17%) State Street Navigator Securities Lending Prime Portfolio Total investments(124.95%) $ Liabilities in excess of other assets (-24.95%) ) Net assets (100.00%) $ (a) Non-income producing. (b) Illiquid and/or restricted security that has been fair valued. (c) All or a portion of this security was on loan. As of March 31, 2010,the value of loaned securities and related collateral outstanding was $1,002,615 and $1,052,603, respectively. (d) Fully or partially pledged as collateral on bank credit facility. As of March 31, 2010, the value of investments pledged as collateral was $4,632. (e) Rate represents the 7 day annualized yield at March 31, 2010. ADR means "American Depositary Receipt." Notes to Schedule of Portfolio Investments (Unaudited): Valuation of Investments Securities traded primarily on a U.S. national securities exchange (“USNSE”) are valued at the last reported sale price on the day the valuations are made. Securities traded primarily on the Nasdaq Stock Market (“Nasdaq”) are normally valued by the Funds at the Nasdaq Official Closing Price (“NOCP”) provided by Nasdaq each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., ET, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, Nasdaq will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. Securities that are not traded on a particular day, and securities traded in foreign and over-the-counter markets that are not also traded on a USNSE or Nasdaq, are valued at the mean between the last bid and asked prices. Debt obligations with remaining maturities of 60 days or less are valued at cost adjusted for amortization of premiums and accretion of discounts. Certain of the securities in which the Funds may invest are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when stockholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of and pursuant to procedures established by the Fund’s Board of Directors. Due to the inherent uncertainty of valuation, these values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Fair Value Measurements The Fund uses a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the inputs which are significant to the overall valuation. The hierarchy of inputs is summarized below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments). The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010, in valuing the Fund’s assets carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Common stocks Copper Exploration and Project Development $ $
